The opinion of the court was delivered by
Burch, J.:
The action was one to recover on an accident insurance policy. Judgment was entered for plaintiff, and defendant appeals.
The application was written by defendant’s agent. Plaintiff gave his age as fifty-nine years. The agent wrote forty-nine years, and the policy was issued accordingly. The policy was sent to the agent for delivery to plaintiff. When the policy was handed to plaintiff he noted the error, and the agent changed the figures to show the correct age. Defendant contends R. S. 1930 Supp. 40-1109, providing that no agent has authority to change a policy, and a like provision in the policy, made the change ineffectual. Suppose the change was ineffectual. The change consisted of correction of a mistake made by the agent. Plaintiff still held defendant's policy of insurance, and was still insured on the basis of the correct application made to the agent. The mistake affected amount of premium. Plaintiff tendered the additional premium, and was entitled to recover.
The policy classified sprains with sickness, and provided for indemnity accordingly. Plaintiff’s injuiy was first diagnosed as a sprain. An x-ray examination disclosed a broken bone, and plaintiff recovered a larger sum than would have been due for a sprain. He was entitled to recover according to the fact.
The appeal is dismissed for lack of merit.